 YELLOW CAB CO.The Terminal Taxi Company, d/b/a Yellow Cab Co.and John Trenchard. Case -CA- 11320May 13, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn December 7, 1976, Administrative Law JudgeKarl H. Buschmann issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief. The General Counselhas filed a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge'and to adopt his recommended Order, as modifiedherein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, The Terminal Taxi Company, d/b/a YellowCab Co., New Haven, Connecticut, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:I. Substitute the following for paragraph l(b):"(b) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.l The record shows and the Administrative Law Judge found that Mrs.Shirley Buckley, Respondent's president, told employees that the Companycould not afford a union and would probably close down if the Union werevoted in. Chairman Fanning and Member Jenkins find Buckley's remarks tobe violative of Sec. 8(aXl). Starkville, Inc., 219 NLRB 595 (1975). MemberMurphy notes that what Buckley actually said was "that, if a union evercame in and they went on strike, and we could not pay our insurance everymonth, then we would probably have to close down." She also notes that theRespondent presented financial records to support her prediction. Neverthe-less, like the Administrative Law Judge, Member Murphy finds Buckley'sremarks to be violative of Sec. 8(aXl) when considered in the context ofother violations of the Act.2 In par. I(b) of his recommended Order, the Administrative Law Judgeinadvertently omitted the broad injunctive language "in any other manner"which the Board traditionally provides in cases involving serious 8(a)3)violations. N. LR.B. v. Entwisle Mfg. Co., 120 F.2d 532, 536 (C.A. 4, 1941).229 NLRB No. 99Accordingly, we shall modify his recommended Order and notice to providesuch language.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives all ouremployees these rights:To organize themselvesTo form, join, or help unionsTo bargain as a group through represen-tatives they chooseTo act together for collective bargainingor other mutual aid or protectionTo refuse to do any or all of these things.WE WILL NOT unlawfully discharge any of ouremployees because of their union affection orbecause they engage in union activities.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights protected by Section 7 of the Act.WE WILL offer John Trenchard his job or, if hisjob no longer exists, a substantially equivalentjob.WE WILL restore his seniority and pay him thebackpay he lost because we discharged him.All our employees are free to remain, or refrainfrom becoming or remaining, members of a labororganization.THE TERMINAL TAXICOMPANY, D/B/AYELLOW CAB CO.DECISIONSTATEMENT OF THE CASEKARL H. BUSCHMANN, Administrative Law Judge: OnMarch 16, 1976, a complaint issued pursuant to a chargefiled December 31, 1975, by John Trenchard, an individu-al. The complaint alleges three unfair labor practices: thatTerminal Taxi Company (herein the Respondent) violatedSection 8(aX1) and (3) of the National Labor Relations Actby terminating taxi driver Trenchard's employment; thatRespondent violated Section 8(aX1) when Shirley Buckley,president of Terminal Taxi Company, threatened employ-ees with loss of employment, closure of the terminal, andother economic retaliation if the Union was selected as theemployees' bargaining representative; and, that Respon-dent violated Section 8(aX)(1) when Daniel Cicarelli,Terminal Taxi's vice president, threatened employees withdischarge because of their union activities. Numerousfactual allegations, including the jurisdictional allegations643 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the complaint have been admitted; the commission ofthe above unfair labor practices has been denied.A hearing in this case ' was held before me on June 7 and8, 1976, in New Haven, Connecticut. Briefs have beenreceived from both counsel for the General Counsel andcounsel for the Respondent and have been given seriousconsideration.Upon the entire record in this case, I make the following:FINDINGS OF FACITRespondent, the Terminal Taxi Company, d/b/a YellowCab Company, is a Connecticut corporation, engaged inthe taxicab service business at its terminal in New Haven,Connecticut. The complaint alleges, the answer admits,and I find that, at all times material, the Terminal TaxiCompany has been an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act andthat Teamsters Local 443, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica is a labor organization within the meaning ofSection 2(5) of the Act.According to the record, Terminal Taxi was a nonunioncompany prior to the present year. In the fall of 1975, afterhaving been contacted by several of Respondent's taxidrivers, Teamsters Local 443 conducted an organizationalcampaign at Terminal Taxi. Respondent became aware ofthe union activity, since company officers discussed theprospect of a union with their employees. A petition forelection was filed with the Board on December 8, 1975, inCase I-RC-14171.2In the latter part of 1975, Shirley Buckley, president andmajor stockholder of Terminal Taxi, talked to her employ-ees in the dispatching room about the Union. Mentioninghigh insurance costs, she said "that, if a union ever came inand they went on strike, and we could not pay ourinsurance every month, then we would probably have toclose down."In early December 1975, Buckley discussed the Unionspecifically with Robert J. Kelley, a driver for theCompany. Buckley told Kelly that she thought it unfairthat he had become a union supporter. She stated that sheconsidered it as "sort of backbiting" or evidence ofdisloyalty to the Company, particularly since he had beenable to consult with her husband, an attorney free ofcharge, during the previous week. She admitted beingangry and asked Kelley how he'd like it if she charged him$50 for her husband's time. Attempting to show himinsurance accounts and gasoline bills she commented toKelley that due to high gasoline and insurance bills theCompany would close if a union came in.On December 9, 1975, John Trenchard, a driver and theCharging Party, visited Buckley's office to discuss the"money situation." Buckley used the situation to talk aboutthe Union. Referring to Trenchard as a union "big mouth,"Buckley explained that Respondent could not afford aunion. She offered him detailed information on insurance,maintenance, and repair costs. Trenchard examined theI General Counsel's unopposed motion to correct the transcript of thehearing is hereby granted.company books and received copies of financial statementsfor distribution to other drivers.On December 13, 1975, Thomas Hacket, a taxi driver,was called into the terminal by Daniel Cicarelli, Respon-dent's vice president. Hacket was known by managementto have been the prime organizer for the Union. Cicarellifirst told Hacket that he had asked to see him because hemight be able to help with a decision. He stated that theCompany's insurance would be canceled if a union came inand there was a strike. He showed Hacket financialstatements to indicate that Terminal Taxi could not afforda union. Finally, he directed Hacket's attention to thedriving records of several employees, particularly referringto the records of Hacket, Richards, and that of JohnTrenchard. Both drivers, John Trenchard and BobbyRichards, had been longtime, good friends of Hacket's.Hacket noticed that Richards' driving record was the worstamong the three and suggested that perhaps Cicarelli had agood case against Bobby Richards. Cicarelli ignored themention of Richards and focused Hacket's attention onTrenchard's driving record, pointing to three previousaccidents. Hacket countered that two of the accidents hadbeen deemed nonpreventable. Cicarelli then proceeded toshow Hacket a written statement of a complaint againstTrenchard. Hacket noted that it was unusual that thestatement had not yet been shown to Trenchard, andHacket reminded Cicarelli that he, and not Trenchard, wasthe Union's prime organizer. But Cicarelli claimed that hehad "heard differently." Hacket asked Cicarelli if anythreats to discharge his friends were in retaliation for hisown union activity. Cicarelli responded only that he couldhave "gotten Hacket" if he had wanted.Hacket's uncontroverted testimony was that his drivingrecord was almost flawless and that it would have beendifficult for Cicarelli to justify terminating his employment.Hacket, who never before had been requested to help inmaking a management decision, felt that Cicarelli was afterhis friends because of his own involvement with the unionorganizational campaign.During the same day, December 13, 1975, Bill Rosa, theSaturday night dispatcher, informed Trenchard that hisname was on the "no-car" list. This meant that he was nolonger permitted to drive, and that he had to seekpermission from management to resume driving his taxi.Accordingly, Trenchard attempted to contact Cicarelli orthe Buckleys on Sunday, December 14. They wereunavailable and not at the terminal. On the morning ofMonday, December 15, Trenchard inquired from Cicarelliwhy he was on the no-car list. Cicarelli responded that aMrs. Torello had filed a complaint against him about anincident which occurred on Tuesday, December 9, andread her written statement to him. When Trenchard askedwhy he had not been notified of the complaint on Tuesday,the same day of the alleged incident, Cicarelli replied thathe had not received the written statement until Saturdaynight. Trenchard then informed Cicarelli that he simply didnot recall any incident on December 9. Cicarelli respondedthat he would have to review Trenchard's case. About 2hours later, Trenchard returned to see Cicarelli who was2 On May 10, 1976, the Board granted the petition.644 YELLOW CAB CO.out in the garage. Returning to the office, Cicarelli firstasked Trenchard whether he remembered the name"Flood." Vividly recalling this conversation with Cicarelli,Trenchard testified as follows:I returned again about two hours later and he was outin the garage and I went out there and he says to me, hesays, "Do you remember the name Flood?" I says, "NoI don't." He says, "Well come up to the office," he says"I want to show you a similar incident." We proceed upto his office and he takes out this incident report andhands it to me and I'm reading along on a similarincident and then I look at the date and it's dated 1966,and I says well, "I can't recall this an incident thathappened over nine years ago." He says, "Well," hesays, "due to the fact that you got in two or threeaccidents in the last three or four months and thisincident" he says, "I'm going to have to let you go," soI said to him, I says, "Well, the last three accidents," Isays "two of them were considered non-preventable." 1says "by the safety supervisor," so he turned aroundand said to me he says, "All accidents are preventable."I says, "Well, then, we don't have any rights at allthen," so then I said to him, I says well, "Is that thestory," I says "you're going to let me go," he says,"yes," I walked out.Trenchard began working for Terminal Taxi in July1966, and prior to his discharge on December 15 has beencontinuously employed there for 9 years. He had beenregularly complimented by several of Respondent's officersas being an asset to the Company. Testimony indicatedthat he was regarded as a "high booker," a driver whoturns in large proceeds. In November 1975, Trenchardsigned a union authorization card. He was active in theorganizational campaign, attending several union meet-ings. Also he was a longtime friend of Hacket, primeorganizer for the Union. Testimony shows that Respondentwas aware of Trenchard's union involvement and his closefriendship with Hacket.Of the three accidents in the 5-month period, Trenchardadmitted being at fault in the first accident which occurredon August 21, 1975, at the intersection of Chapel andWinthrop. The second accident which occurred September20, 1975, at the intersection of Frank and West wasdetermined "nonpreventable" by David Hendrickson,Respondent's safety supervisor. Cicarelli who had gone toobserve the scene of the accident had tried in vain topersuade Hendrickson and convince him that the accidentwas preventable. Nevertheless, in connection with thisincident, Trenchard had signed a statement to the effectthat involvement in future "preventable" intersectionaccidents could be grounds for dismissal. At the bottom ofthis statement, Hendrickson had noted that "possiblenegligence is doubtful." The third accident, which occurredDecember 10, 1975, on Chapel, was also considered"nonpreventable" and Trenchard was not suspended forthe accident.On December 9, 1975, 1 day prior to the third accident, aDorothy Torello complained that Trenchard went througha red light and almost hit her on Whitney Avenue.Terminal Taxi requested that Torello file a writtencomplaint. Because of Torello's age, a company representa-tive went to her home and took her statement on December12, 1975. Trenchard's meter card shows that he was in thearea at the time, but it also indicates that Trenchardprobably made a u-turn one block short of the intersectionat which Torello was standing.Analysis1. The alleged unlawful discharge: The contention of theGeneral Counsel is that Trenchard's discharge was motiva-ted by his union support and his longstanding friendshipwith Hacket, the main union organizer at Respondent'sfacilities, in violation of Section 8(a)(I) and (3) of the Act.Respondent argues that Trenchard was fired solely for alegitimate business reason, his poor driving record. I findthat the General Counsel has shown by a preponderance ofthe evidence that antiunion motivation triggered Trench-ard's discharge. See N.LR.B. v. Great Dane Trailers, Inc.,388 U.S. 26 (1967).Trenchard was active in the Union's organizationalcampaign during the autumn of 1975. He had signed aunion card in November, attended several of the Local'smeetings, and discussed the advantages of a union withother Terminal Taxi employees. Respondent was wellaware of Trenchard's union activity. In early December,Buckley referred to him as a union "big mouth" because hehad talked with other drivers about the Union. AndCicarelli's remark that he "heard differently" when Hacketinformed him that Trenchard was not the organizerillustrates Respondent's suspicions about Trenchard'sunion support. In addition, it was known that Trenchardand Hacket, the Union's prime organizer at the terminal,were close personal friends.It was no secret that Respondent was opposed to theUnion and its efforts to organize the employees atTerminal Taxi. Buckley candidly admitted that the idea ofa union coming into the Company made her angry. In herconversation with Kelley she made it clear that to her mindunion support meant disloyalty to the Company. Further-more, in his conversation with Hacket 2 days prior toTrenchard's discharge, Cicarelli threatened to fire employ-ees for union activity. The discharge of Trenchard followedthe filing of an election petition by exactly I week.Trenchard had been employed for 9 years by TerminalTaxi at the time of his discharge. Prior to the 5-monthperiod in question, he had a good driving record with onlyfew accidents. Respondent regarded Trenchard as a high"booker" and an asset to the Company for which theCompany's officers had complimented him regularlyduring his tenure. With such a record, his suddendischarge, I week after the election petition, was too abruptto be unrelated to the Union. Although Trenchardadmitted fault in the first accident in August, both, thesecond accident in September and the third in December,were considered nonpreventable. After the second accidentTrenchard was warned that another intersection accidentcould be grounds for dismissal. The third accident couldhardly justify dismissal; it was not an intersection accident,it was nonpreventable and Trenchard was not given anytime off for it. Finally, the handling of the complaint byTorello was not according to the usual routine and,645 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtherefore, suspect. Four persons testified that, once acomplaint is lodged, the driver is ordinarily called into theoffice to fill out a report. The driver is usually given theoption of confronting the accuser. Trenchard was notnotified of the complaint until almost a week later, and 3days after the written statement was received. He was notable to confront Torello and was not allowed to read herstatement.General Counsel argues that Torello could not haverecognized Trenchard because his driving records indicatethat he was not at that intersection at the time in question.Torello could have been mistaken, but I have no reason todoubt Torello's credibility as a witness and her convictionthat Trenchard almost hit her as she attempted to cross anintersection. Her testimony, as a deponent prior to thehearing, was unshakable and her demeanor forthright.However, I find Respondent's reaction to the Torelloreport exaggerated and incongruent with its customaryprocedure.Respondent claims that Trenchard was fired for failureto abide by company rules. Yet, Respondent admits that ithas no firm rules governing discharges for safety reasons.Accident frequency and intersection accidents do notnecessarily lead to discharge. To be sure, several driverswere discharged after one accident, but they had been withthe Company only a short time. Several drivers were notdischarged, even though they had been in more than threeintersection accidents. For example, Bobby Richards,whose driving record was poor and far worse thanTrenchard's, was not discharged. Another employee,Patricia Sutherland, was involved in two intersectionaccidents and one rear end collision in a 3-month periodand was not discharged, even though the reports indicatethat she was negligent in both intersection accidents.Marianne Davis was not discharged until after she hadaccumulated a record of five accidents within a period of 5months. Frank Raucci was not fired after four accidents.Only his failure to report an accident finally prompted hisdischarge. And Brian Lawler was involved in threeaccidents during a 3-month period and suspected of havingbeen drinking on the job. Yet, he was merely suspendedduring the pendency of an accident investigation andfinally left his employment rather than accept the suspen-sion.Im my opinion, Trenchard was singled out to serve as anexample to other union supporters, particularly his friendHacket, the main union organizer. Trenchard clearlyreceived disparate treatment which indicates that but forhis union activity he would not have been discharged. Evenif Respondent had succeeded in establishing a good reasonfor the discharge, General Counsel has shown that hisunion support and his close friendship with the main unionorganizer was at least partially a reason for Respondent'saction against him. The Board has held: Where thedischarge of an employee is motivated in any partwhatsoever by the purpose to discourage legitimate unionor concerted activity, the existence of contemporaneous,legitimate grounds for such discharge affords no defense toa finding of an unfair labor practice on the part of theemployer. Hugh H. Wilson Corporation, 171 NLRB 1040(1968), enfd. 414 F.2d 1345 (C.A. 3, 1969); N.L.R.B. v.Whitefield Pickle Company, 374 F.2d 576 (C.A. 5, 1967);N.LRB. v. Barberton Plastics Products, Inc., 354 F.2d 66(C.A. 6, 1965). Thus, the discharge by Terminal Taxi ofTrenchard, which was motivated by his union activities,was a violation of Section 8(aXl) and (3) of the Act.2. Alleged 8(a)(1) threats by Shirley Buckley: Buckley,president of Terminal Taxi, candidly stated that she wasangry about her employees' union support. She consideredit unfair, in the nature of "backbiting," and evidence ofdisloyalty for the employees to vote for the Union. Sheunequivocally stated to her employees, especially Trench-ard and Kelley, that the Company could not afford a unionand would probably close down if the Union were voted in.She offered and, in certain instances, did support herstatements with documents showing the Company's predic-ament with the insurance company and the high cost ofgasoline.Her testimony was forthright, perfectly candid, andcredible. And if I were to examine her conduct separateand apart from the other allegations in the complaint, Imight have concluded that no violation of Section 8(a)(l)was shown. An employer is free to communicate to heremployees her general views about unionism and specifi-cally indicate her preference as long as no threats ofreprisals or force or promise of a benefit is made. Even herstatements, to the effect that the Company would have toclose down if the Union came in and a strike were called,can be considered a prediction of economic realities,particularly where, as here, such predictions are accompa-nied by a revelation of the Company's financial records. Inshort, the question here is exceedingly narrow as towhether Respondent's president uttered threats or merefactual predictions intertwined with expressions of personalpreferences.The balance of Respondent's practices swing in favor ofprohibited conduct when all surrounding circumstancesare considered. First and foremost in this consideration isRespondent's unlawful conduct of discriminatorily dis-charging Trenchard. This discharge must have created theintended effect on the employees, particularly to Hacket,the main union organizer and friend of Trenchard. Second,the record shows that the Company had no firm andpredictable rules. Under such a system, employees feelrelatively more insecure and are inclined to view theiremployer's statements with more suspicion and apprehen-sion. Third, the statements under scrutiny were made byRespondent's president and major stockholder which mayhave indicated to the employees that these statements werenot meant as idle conversation but meaningful remarkswith obvious design.For these reasons, I find that Buckley's conduct violatedSection 8(a)(1) of the Act. N.L-RB. v. Gissel Packing Co.,Inc., 395 U.S. 575, 618 (1969), rehearing denied 396 U.S.869.3. Alleged 8(a)(l) threats by Daniel Cicarelli: GeneralCounsel contends that Respondent, through its vicepresident, Daniel Cicarelli, threatened employees withdischarge because of their union activities. The recordshows that Cicarelli conferred with driver Hacket onDecember 13, 1975, about the possible discharge ofTrenchard and the consequences of any organizational646 YELLOW CAB CO.attempts by the employees. Cicarelli began the conversa-tion with a discussion of the Company's insurance costsand the financial consequences if a union were selected asthe bargaining representative for the employees. Cicarelli,disclosing financial statements to Hacket, attempted toconvince him that the Company could not afford a union.The conversation then turned to driving records, andCicarelli ignored Hacket's remarks about the poor drivingrecord of Bobby Richards. Instead, Cicarelli focusedattention on Trenchard's record of three accidents. WhileHacket argued that two of those accidents were regarded asnonpreventable, Cicarelli merely responded that all acci-dents are preventable and simply refused to discuss thedetails of Trenchard's driving records any further. WhenHacket reminded him that he, Hacket, and not Trenchard,was the union organizer, Cicarelli said he had "hearddifferently."The record further discloses that Hacket had otherwisenever been consulted on a management decision as towhether an employee should be discharged on the basis ofa bad driving record. Clearly, since Hacket was both theUnion's prime organizer and Trenchard's good friend,Cicarelli applied subtle pressure to convince Hacket todiscontinue his efforts on behalf of the Union. Thedischarge of Trenchard was solely within the control of theemployer and the remarks about Trenchard's drivingrecord, the statements about the Company's inability toafford a union, and the veiled threat against Trenchard,were threats within the meaning of Gissel, supra, and inviolation of Section 8(a)(1) of the Act.CONCLUSIONS OF LAWI. Respondent, the Terminal Taxi Company, is anemployer within the meaning of Section 2(2) of the Act andengaged in commerce within the meaning of Section 2(6) ofthe Act.2. The Union, Local 443, a/w International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, is a labor organization within themeaning of Section 2(5) of the Act.3. By unlawfully discharging John Trenchard onDecember 15, 1975, Respondent engaged in unfair laborpractices in violation of Section 8(a)(1) and (3) of the Act.4. Respondent, by its president, Shirley Buckley, andits vice president, Daniel Cicarelli, violated Section 8(aX)(I)of the Act by interfering with, restraining, or coercingseveral of its employees because of their efforts to form,join, or assist a labor organization.THE REMEDYHaving found that Respondent engaged in unfair laborpractices in violation of Section 8(a)(1) and (3) of the Act, Irecommend that Respondent be ordered to cease anddesist from its unlawful practices. I further recommendthat Respondent be ordered to post an appropriate notice3 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.and take affirmative action in order to effectuate thepolicies of the Act.In addition, I recommend that John Trenchard beoffered full and immediate reinstatement with backpay,computed as provided in F. W. Woolworth Company, 90NLRB 289 (1950), and Isis Plumbing & Heating Co., 138NLRB 716 (1962).Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record and pursuant toSection 10(c) of the Act, I recommend the issuance of thefollowing recommended:ORDER3The Respondent, The Terminal Taxi Company, d/b/aYellow Cab Co., New Haven, Connecticut, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Discouraging membership in any labor organizationby discriminatorily discharging any of its employees ordiscriminating in any other manner with respect to theirhire or tenure of employment or any term or condition ofemployment in violation of Section 8(a)(3) of the Act.(b) Unlawfully interfering with, restraining, or coercingemployees in the exercise of the rights guaranteed inSection 7 of the Act.2. Take the following affirmative action which willeffectuate the policies of the Act:(a) Offer John Trenchard immediate and full reinstate-ment to his former position or, if such position no longerexists, to a substantially equivalent position, and make himwhole for any loss of pay that he may have suffered byreason of the Respondent's discrimination against him inaccordance with the recommendations set forth hereinunder "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c) Post at its New Haven, Connecticut, terminal copiesof the attached notice marked "Appendix." 4 Copies of saidnotice, on forms provided by the Regional Director forRegion 1, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 1, in writingwithin 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.4 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."647